Per Curiam.
The judgment should he modified by requiring the plaintiff, at the time of the delivery of her deed as in said judgment provided, to also deliver to the defendants a release of the property duly executed by the holder of the two mortgages found by the referee to exist upon the premises pursuant to the sixty-fourth request of the defendants at page 45 of the case, and as thus modified it should be affirmed, without costs to either party on this appeal.
Sedgwick, Ch. J., Freedman and McAdam, JJ., concur.